                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.     ALBANY NY              GREENVILLE SC            MONMOUTH COUNTY NJ   RALEIGH NC
                                                                     ALBUQUERQUE NM         HARTFORD CT              MORRISTOWN NJ        RAPID CITY SD
                                               666 Third Avenue
                                                                     ATLANTA GA             HONOLULU HI*             NEW ORLEANS LA       RICHMOND VA
                                                           th
                                                         29 Floor    AUSTIN TX              HOUSTON TX               NEW YORK NY          SACRAMENTO CA
                                            New York, NY 10017       BALTIMORE MD           INDIANAPOLIS IN          NORFOLK VA           SALT LAKE CITY UT

                                                  Tel 212-545-4000   BIRMINGHAM AL          JACKSONVILLE FL          OMAHA NE             SAN DIEGO CA
                                                                     BOSTON MA              KANSAS CITY REGION       ORANGE COUNTY CA     SAN FRANCISCO CA
                                                  Fax 212-972-3213
                                                                     CHICAGO IL             LAS VEGAS NV             ORLANDO FL           SAN JUAN PR
                                           www.jacksonlewis.com      CINCINNATI OH          LONG ISLAND NY           PHILADELPHIA PA      SEATTLE WA
                                                                     CLEVELAND OH           LOS ANGELES CA           PHOENIX AZ           ST. LOUIS MO
                                                                     DALLAS TX              MADISON, WI              PITTSBURGH PA        STAMFORD CT
                                                                     DAYTON OH              MEMPHIS TN               PORTLAND OR          TAMPA FL
                                                                     DENVER CO              MIAMI FL                 PORTSMOUTH NH        WASHINGTON DC REGION
                                                                     DETROIT MI             MILWAUKEE WI             PROVIDENCE RI        WHITE PLAINS NY
                                                                     GRAND RAPIDS MI        MINNEAPOLIS MN
                                                                     *through an affiliation with Jackson Lewis P.C., a Law Corporation




DIRECT DIAL: (212) 545-4070
EMAIL ADDRESS: TANIA.MISTRETTA@JACKSONLEWIS.COM
                                                                     December 27, 2019
 VIA ECF AND ELECTRONIC MAIL
(FAILLA_NYSDCHAMBERS@NYSD.USCOURTS.GOV)


                                                                         MEMO ENDORSED
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007
                                         Re:                         Wells v. The Achievement Network, et al.
                                                                     Case No. 1:18-CV-06588 (KPF)
Dear Judge Polk Failla:

              This firm represents Defendants The Achievement Network Ltd., Kimberly
Cockrell, Teimosa Martin and Melinda Spooner (“Defendants”) in connection with the above-
referenced matter. We submit this letter pursuant to Rules 3(C) and 3(D) of Your Honor’s
Individual Practices in Civil Cases to dismiss Plaintiff’s Complaint in its entirety pursuant to
Federal Rule of Civil Procedure 37(b)(2).

               On December 11, 2019, the parties appeared for a conference to discuss Plaintiff’s
deficient outstanding discovery responses, Plaintiff’s failure to appear for her deposition, and
Defendants’ third-motion to compel seeking dismissal of Plaintiff’s Complaint due to her non-
compliance with the Court’s prior orders.

                During the conference, the Court expressed concern as to the pace of discovery in
this case, and noted that the Court is not aware of any extenuating circumstances that would justify
Plaintiff’s deficient discovery production. Accordingly, the Court ordered Plaintiff to: (1)
supplement her production by December 20, 2019 to produce responsive documents in her
counsel’s possession, custody or control; (2) supplement her discovery responses to address the
issues outlined in Defendants’ November 12, 2019 deficiency letter by January 3, 2020; and (3) to
appear for Plaintiff’s deposition at a mutually convenient date between January 3, 2020 and
January 17, 2020.
                                                                    Hon. Katherine Pollk Failla, U.S.D.J.
                                                                                    December 27, 2019
                                                                                             Page 2 of 2



                On December 18, 2019, Plaintiff’s counsel contacted the undersigned to offer the
following dates for Plaintiff’s deposition: December 20, 24, 26, 27, 31, and January 1, 2 and 9.
We note, the dates proposed by Plaintiff were, with the exception of January 9, in contravention
of the Court’s order, and purported to give Defendants less than two days’ notice to take Plaintiff’s
deposition, and to do so prior to receipt of Plaintiff’s supplemental discovery responses.

                Defendants reminded Plaintiff’s counsel that Plaintiff is to appear for her deposition
between January 3 and January 17 pursuant to the Court’s order, and noted that the one day offered
within that time frame – January 9 – was a date on which Defendants are not available. On
December 20, 2019, Defendants e-mailed Plaintiff’s counsel to offer the following dates for
Plaintiff’s deposition: January 7, 13, 14, 15, 16 and 17.

               Plaintiff’s counsel advised that Plaintiff is travelling out of the country from
January 10 through January 20, and that Plaintiff is not available to be deposed on any of the dates
proposed by Defendants. We note that Plaintiff is travelling to attend a “Week Long Advanced
Retreat” in Dubai which she apparently booked on September 10, 2019, which is scheduled to last
from January 13 through January 19.

                Pursuant to the Court’s current order, Plaintiff is to appear for her deposition
between January 3 and January 17, and Teimosa Martin is to appear for her deposition between
January 17 and January 31. However, given Plaintiff’s dilatory tactics, failure to prosecute her
claims, and most recent actions, Defendants continue to be prejudiced in this case. Defendants
noticed Plaintiff’s deposition over a year ago, and have reasonably worked to cooperate with
Plaintiff to find a mutually convenient time for her deposition, despite her persistent lack of
cooperation in this matter.

               Given the Court’s December 11, 2019 order, and Plaintiff’s failure to cooperate or
appear for her deposition, Defendants request the Court dismiss this action for Plaintiff’s failure
to comply with the Court’s order and failure to cooperate to schedule her deposition.

               Thank you for your consideration of this matter. Please let us know if you require
any additional information.
                                                    Respectfully submitted,

                                                       JACKSON LEWIS P.C.
                                                      /s/ Tania J. Mistretta
                                                      Tania J. Mistretta
cc:      All counsel (via ECF)


4836-1656-3888, v. 1
The Court is in receipt of Defendant's letter and is disappointed to hear
that Plaintiff continues to not prioritize the scheduling of her own
deposition in her own case. In light of past delays in this case, the
approaching discovery deadline, and Plaintiff's plans for travel outside the
country, the Court ORDERS that Plaintiff make herself available for
deposition on January 7, 2020.

Dated:    December 30, 2019           SO ORDERED.
          New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
